                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



JONATHAN HARVES WILKES,

                Petitioner,

vs.                                     Case No. 3:17-cv-47-J-39JBT

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner Jonathan Harves Wilkes is challenging a Clay County

judgment of conviction for aggravated manslaughter of a child

through his Petition for Writ of Habeas Corpus (Petition) (Doc. 1).

He raises six grounds.    Respondents filed an Answer in Response to

Order to Show Cause (Response) (Doc. 14).1       Petitioner filed a

Reply to the State's Response (Reply) (Doc. 16).    See Order (Doc.

5).




      1
      The Court hereinafter refers to the exhibits in the Appendix
(Docs. 14) as "Ex." Where provided, the page numbers referenced in
this opinion are the Bates stamp numbers at the bottom of each page
of the exhibit.    Otherwise, the page number on the particular
document will be referenced.
                                      II.    CLAIMS

      The six grounds are: (1) a violation of substantive due

process rights, claiming Petitioner's actions did not constitute

the   crime     of    aggravated      manslaughter        of     a    child;        (2)   the

ineffective assistance of counsel for failure to file a motion to

dismiss the charge; (3) the ineffective assistance of counsel for

failure to inform Petitioner of the defenses to the charge before

Petitioner entered his plea; (4) the ineffective assistance of

counsel for failure to object to the inclusion of sentencing points

for   causing    the    death    of    the     victim;    (5)    the        trial    court's

commitment of a fundamental error for imposing victim-injury points

without a finding by a jury that the victim's death was the direct

result     of   the    Petitioner's          criminal     actions;          and     (6)   the

ineffective assistance of counsel for                 failure to file a motion in

limine.

                          III.     EVIDENTIARY HEARING

      The pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).                             As the record

refutes the asserted factual allegations or otherwise precludes

habeas    relief,      Petitioner      is    not    entitled     to     an    evidentiary

hearing.        Schriro    v.    Landrigan,         550   U.S.       465,    474     (2007).


                                            - 2 -
Petitioner has not met his burden demonstrating a need for an

evidentiary hearing.    Chavez v. Sec'y, Fla. Dep't of Corr., 647

F.3d 1057, 1060 (11th Cir. 2011), cert. denied, 565 U.S. 1120

(2012).

                       IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254.   This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state

courts in criminal cases."      Shoop v. Hill, 139 S.Ct. 504, 506

(2019) (per curiam).   The AEDPA statute:   "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."    Id.   Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."    Meders v. Warden,

Ga. Diagnostic Prison, Nos. 14-14178; 15-14734, 2019 WL 101161, at

*10 (11th Cir. Jan. 4, 2019) (citing Virginia v. LeBlanc, 137 S.Ct.

1726, 1728 (2017) (per curiam)).

     Applying the statute as amended by AEDPA, federal courts may

grant habeas relief:

          only when the adjudication of a federal
          constitutional claim "on the merits in State
          court proceedings" either "resulted in a
          decision that was contrary to, or involved an
          unreasonable    application    of,    clearly
          established Federal law, as determined by the
          Supreme Court of the United States" or
          "resulted in a decision that was based on an
          unreasonable determination of the facts in
          light of the evidence presented in the State

                                 - 3 -
          court proceeding." 28 U.S.C. § 2254(d). "This
          narrow evaluation is highly deferential, for a
          state court's determination that a claim lacks
          merit precludes federal habeas relief so long
          as fairminded jurists could disagree on the
          correctness of the state court's decision."
          Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
          Cir. 2018) (alteration adopted) (internal
          quotation marks omitted) (quoting Harrington
          v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
          178 L.Ed.2d 624 (2011)). The decision of a
          state court is "contrary to" federal law only
          if it "contradicts the United States Supreme
          Court on a settled question of law or holds
          differently than did that Court on a set of
          materially indistinguishable facts." Cummings
          v. Sec'y for Dep't of Corr., 588 F.3d 1331,
          1355 (11th Cir. 2009) (citation and internal
          quotation marks omitted). The decision of a
          state   court   "involves    an   unreasonable
          application of federal law if it identifies
          the correct governing legal principle as
          articulated by the United States Supreme
          Court, but unreasonably applies that principle
          to the facts of the petitioner's case,
          unreasonably extends the principle to a new
          context where it should not apply, or
          unreasonably refuses to extend it to a new
          context where it should apply." Id. (citation
          and internal quotation marks omitted). "The
          question ... is not whether a federal court
          believes the state court's determination was
          correct but whether that determination was
          unreasonable—a      substantially      higher
          threshold."   Id.   (citation   and   internal
          quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

     A district court is charged with reviewing the conclusions of

the state court, deferring to the state court decisions, and

granting habeas relief only if the adjudication of the claim

resulted in a decision that was contrary to, or involved an

                              - 4 -
unreasonable application of Supreme Court precedent.      "Clear error

will not suffice."    Virginia v. LeBlanc, 137 S.Ct. at 1728.       This

formidable barrier to habeas relief is very difficult to overcome

as highly deferential AEDPA deference is due, unless the petitioner

shows the state court's ruling was so lacking in justification that

there was error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.      Thus, if some

fairminded jurists could agree with the lower court's decision,

habeas relief must be denied.   Meders, 2019 WL 101161, at *10.

      When reviewing a state court's decision, AEDPA deference is

not based on the "specificity or thoroughness" of the decision;

indeed, the "no-grading-papers, anti-flyspecking rule remains the

law   of   the   circuit."   Meders,    2019    WL   101161,   at   *12.

Consequently, a district court is not obliged to "flyspeck the

state court order or grade it."    Wilson v. Warden, Ga. Diagnostic

Prison, 898 F.3d at 1345.    Notably, AEDPA deference is given even

if no rationale or reasoning is provided.      Meders, 2019 WL 101161,

at *12 (citing Harrington v. Richter, 562 U.S. 86, 100 (2011)).

      A district court should afford a presumption of correctness to

state trial and appellate courts' factual determinations.       Pope v.

Sec'y for Dep't of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Bui v. Haley, 321 F.3d 1304, 1312 (11th Cir. 2003)), cert.

denied, 568 U.S. 1233 (2013).     Thusly, "the petitioner 'ha[s] the

burden of rebutting the presumption of correctness by clear and


                                - 5 -
convincing evidence.'   28 U.S.C. § 2254(e)(1)."   Morrow v. Warden,

886 F.3d 1138, 1147 (11th Cir. 2018), petition for cert. filed,

(U.S. Oct. 19, 2018) (No. 18-6409).

     The Supreme Court of the United States has imparted its wisdom

in employing AEDPA review:

               "Deciding   whether   a   state    court's
          decision     'involved'    an     unreasonable
          application of federal law or 'was based on'
          an unreasonable determination of fact requires
          the federal habeas court to 'train its
          attention on the particular reasons—both legal
          and factual—why state courts rejected a state
          prisoner's   federal   claims.'"    Wilson   v.
          Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
          1191–92, ––– L.Ed.2d –––– (2018) (quoting
          Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
          2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
          J., concurring in denial of certiorari) ). The
          Supreme Court recently held that, when the
          relevant   state   court   decision    is   not
          accompanied by a reasoned opinion explaining
          why relief was denied, "the federal court
          should 'look through' the unexplained decision
          to the last related state-court decision that
          does provide a relevant rationale" and
          "presume that the unexplained decision adopted
          the same reasoning." Id. at 1192. "[T]he State
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     If the last state court to decide a federal claim provides an

explanation for its merits-based decision in a reasoned opinion,

the district court simply reviews the specific reasons given by the

state court and defers to those reasons, if they are reasonable.

                               - 6 -
But, if no explanation is provided, for example, the opinion simply

states affirmed or denied, the district court should "look through"

the unexplained decision to the last related state-court decision

that provides relevant rationale.       The district court presumes the

unexplained decision adopted the same reasoning as the lower court,

however, this presumption is not irrebutable, as strong evidence

may refute it. See Kernan v. Hinojosa, 136 S.Ct. 1603, 1606 (2016)

(per curiam). In an effort to rebut the presumption, the state may

attempt to show the higher state court relied or most likely relied

on   different   grounds   than   the   lower   state   court,   "such   as

alternative grounds for affirmance that were briefed or argued to

the state supreme court or obvious in the record it reviewed."

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

                 V.   INEFFECTIVE ASSISTANCE OF COUNSEL

      To prevail on his Sixth Amendment claims, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).        See Brewster

v. Hetzel, No. 16-16350, 2019 WL 272835, at *6 (11th Cir. Jan. 22,

2019) (stating reviewing court may begin with either of the

components).


                                  - 7 -
       "For a third of a century[,]" a counsel's performance has been

considered deficient only if counsel's performance is outside the

wide range of professionally competent assistance. Meders, 2019 WL

101161, at *10.     In order to obtain habeas relief, a counsel's

errors must be so great that they actually adversely effect the

defense.   In order to satisfy this prejudice prong, the reasonable

probability of a different result must be "a probability sufficient

to undermine confidence in the outcome."     Strickland, 466 U.S. at

694.

       A state court's adjudication of an ineffectiveness claim is

accorded great deference.

            "[T]he    standard   for   judging   counsel's
            representation is a most deferential one."
            Richter, - U.S. at -, 131 S.Ct. at 788. But
            "[e]stablishing    that   a    state   court's
            application of Strickland was unreasonable
            under § 2254(d) is all the more difficult. The
            standards created by Strickland and § 2254(d)
            are both highly deferential, and when the two
            apply in tandem, review is doubly so." Id.
            (citations and quotation marks omitted). "The
            question is not whether a federal court
            believes the state court's determination under
            the Strickland standard was incorrect but
            whether that determination was unreasonable -
            a substantially higher threshold." Knowles v.
            Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411,
            1420, 173 L.Ed.2d 251 (2009) (quotation marks
            omitted). If there is "any reasonable argument
            that     counsel    satisfied     Strickland's
            deferential standard," then a federal court
            may not disturb a state-court decision denying
            the claim. Richter, - U.S. at -, 131 S.Ct. at
            788.

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014), cert.

denied, 135 S.Ct. 2126 (2015); Knowles v. Mirzayance, 556 U.S. 111,

                                - 8 -
123 (2009).   Thus, "[i]n addition to the deference to counsel's

performance mandated by Strickland, the AEDPA adds another layer of

deference--this one to a state court's decision--when we are

considering whether to grant federal habeas relief from a state

court's decision." Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th

Cir. 2004), cert. denied, 544 U.S. 982 (2005).        As a result,

"[s]urmounting Strickland's high bar is never an easy task."

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

     With respect to an ineffective assistance challenge to the

voluntariness of a guilty or no contest plea, a petitioner must

show there is a "reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted on

going to trial."   Hill v. Lockhart, 474 U.S. 52, 59 (1985).    Of

note, ineffective assistance of counsel may also require that a

plea be set aside on the ground that it was involuntary because

voluntariness implicates not only threats and inducements but also

ignorance and incomprehension.     See id. at 56 (quoting North

Carolina v. Alford, 400 U.S. 25, 31 (1970)) (noting that the

"longstanding test for determining the validity of a guilty plea is

'whether the plea represents a voluntary and intelligent choice

among the alternative courses of action open to the defendant.'").

     This Court recognizes that,

          in a post conviction challenge to a guilty
          plea:

               [T]he   representations    of    the
               defendant, his lawyer, and the
               prosecutor at [the plea] hearing, as
                              - 9 -
                well as any findings made by the
                judge accepting the plea, constitute
                a   formidable    barrier   in   any
                subsequent collateral proceedings.
                Solemn declarations in open court
                carry a strong presumption of
                verity. The subsequent presentation
                of     conclusory      allegations
                unsupported by specifics is subject
                to   summary   dismissal,   as   are
                contentions that in the face of the
                record are wholly incredible.

          Blackledge v. Allison, 431 U.S. 63, 73–74, 97
          S.Ct. 1621, 1629, 52 L.Ed.2d 136 (1977)
          (citations omitted); see also United States v.
          Gonzalez–Mercado, 808 F.2d 796, 799–800 and n.
          8 (11th Cir. 1987) (while not insurmountable,
          there is a strong presumption that statements
          made during a plea colloquy are true, citing
          Blackledge and other cases).

Bryant v. McNeil, No. 4:09CV22-SPM/WCS, 2011 WL 2446370, at *2

(N.D. Fla. May 17, 2011) (Report and Recommendation), report and

recommendation adopted by Bryant v. McNeil, No. 4:09CV22-SPM/WCS,

2011 WL 2434087 (N.D. Fla. June 16, 2011).

          VI.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                           A.   Ground One

     In his first ground for habeas relief, Petitioner raises a

claim of a violation of substantive due process rights, asserting

Petitioner's actions did not constitute the crime of aggravated

manslaughter of a child.   Petition at 3.    Petitioner raised this

claim in his Rule 3.850 motion.    Ex. C at 7-10.   The trial court

rejected this ground, finding it should be raised on direct appeal




                                - 10 -
and is not cognizable in a Rule 3.850 motion.2             Id. at 18.      As

such, the court concluded the claim was procedurally barred.             Id.

at 19.       The First District Court of Appeal (1st DCA) affirmed per

curiam.      Ex. N.   The mandate issued October 26, 2016.        Id.

     In ground one of the Petition, Petitioner argues he could not

have committed the crime because he was not the victim's caregiver.

Petition at 5.        He contends he was convicted of a crime that did

not occur.       Id. at 6.

     There are two prerequisites to a federal habeas review: (1)

"the applicant must have fairly apprised the highest court of his

state with the appropriate jurisdiction of the federal rights which

allegedly      were   violated,"   and   (2)   "the   applicant   must   have

presented his claims in state court in a procedurally correct

manner."       Upshaw v. Singletary, 70 F.3d 576, 578-79 (11th Cir.

1995) (citations omitted).

     The doctrine of procedural default requires the following:

                    Federal habeas courts reviewing the
               constitutionality of a state prisoner's
               conviction and sentence are guided by rules
               designed to ensure that state-court judgments
               are   accorded   the  finality   and   respect
               necessary to preserve the integrity of legal
               proceedings within our system of federalism.
               These rules include the doctrine of procedural
               default, under which a federal court will not
               review the merits of claims, including
               constitutional claims, that a state court
               declined to hear because the prisoner failed
               to abide by a state procedural rule. See,


         2
         A petitioner may not challenge the sufficiency of the
evidence through a Rule 3.850 motion. Betts v. State, 792 So.2d
589, 590 (Fla. 1st DCA 2001).
                              - 11 -
          e.g., Coleman, supra, at 747–748, 111 S.Ct.
          2546; Sykes, supra, at 84–85, 97 S.Ct. 2497. A
          state court's invocation of a procedural rule
          to deny a prisoner's claims precludes federal
          review of the claims if, among other
          requisites, the state procedural rule is a
          nonfederal ground adequate to support the
          judgment and the rule is firmly established
          and consistently followed. See, e.g., Walker
          v. Martin, 562 U.S. ––––, ––––, 131 S.Ct.
          1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard
          v. Kindler, 558 U.S. ––––, ––––, 130 S.Ct.
          612, 617–618, 175 L.Ed.2d 417 (2009). The
          doctrine barring procedurally defaulted claims
          from being heard is not without exceptions. A
          prisoner may obtain federal review of a
          defaulted claim by showing cause for the
          default and prejudice from a violation of
          federal law. See Coleman, 501 U.S., at 750,
          111 S.Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

     After a thorough review of the record before the Court, the

Court concludes Petitioner failed to properly exhaust ground one in

the state courts because he did not present the claim in a

procedurally correct manner by raising it on direct appeal.3   See

Upshaw, 70 F.3d at 578-79.   Since he did not present his claim to

the state courts in a procedurally correct manner, the ground is

procedurally barred.

     Petitioner has failed to show cause, and he does not meet the

prejudice or manifest injustice exceptions.   Although a petitioner

may obtain review of the merits of a procedurally barred claim if

he satisfies the actual innocence "gateway" established in Schlup


    3
      The record shows, through counsel, Petitioner filed a Notice
of Appeal, but thereafter, counsel filed a Notice of Voluntary
Dismissal. Ex. A; Ex. B. On March 12, 2015, the 1st DCA dismissed
the appeal. Ex. B.
                              - 12 -
v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.              The

gateway is meant to prevent a constitutional error at trial from

causing a miscarriage of justice and "'the conviction of one who is

actually innocent of the crime.'" Kuenzel v. Comm'r, Ala. Dep't of

Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting

Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004 (2013).           The

fundamental miscarriage of justice exception is only available in

extraordinary cases upon a showing of "'actual' innocence" rather

than mere "'legal' innocence."      Johnson v. Ala., 256 F.3d 1156,

1171 (11th Cir. 2001) (citations omitted), cert. denied, 535 U.S.

926 (2002).     With respect to this unexhausted ground, Petitioner

has failed to identify any fact warranting the application of the

fundamental miscarriage of justice exception. Therefore, the Court

finds ground one procedurally barred.

     In   the   alternative,   Petitioner   is   not   entitled   to   post

conviction relief.    The aggravated manslaughter of a child statute

does not directly or unduly burden the fundamental rights of

Petitioner.     See Doe v. Moore, 410 F.3d 1337, 1344 (11th Cir.) (in

order to trigger substantive due process protection, the statute

must directly or unduly burden the fundamental rights of the

individuals), cert. denied, 546 U.S. 1003 (2005).                 As such,

Petitioner's Fourteenth and Fifth Amendment challenges are due to

be denied.

     Petitioner claims he has been wrongly convicted because his

actions did not constitute the crime of aggravated manslaughter of

                                 - 13 -
a child.4   In this regard, "[t]he question is whether 'any rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.'"      U.S. v. Ibarguen-Mosquera, 634 F.3d

1370, 1385 (11th Cir. 2011) (quoting Jackson v. Virginia, 443 U.S.

307, 319, (1979)).       Although this case did not go to trial, the

purported evidence was more than legally sufficient to constitute

the crime of aggravated manslaughter of a child.

      The   record   demonstrates   the   following.      The   amended

information charged Petitioner with aggravated manslaughter of a

child.    Ex. C at 32.    In pertinent part, it states:

                 JONATHAN HARVES WILKES on August 13,
            2013, in the County of Clay and the State of
            Florida, did unlawfully by an act, procurement
            or by culpable negligence, cause the death of
            a person under the age of 18 years old, to-
            wit: Jimmy Blake Bryant, by permitting,
            authorizing or directing the child victim to
            climb and top off or block a mature pine tree
            with a power saw at such a height and in such
            a manner as to endanger the child's welfare
            contrary to child safety laws provided in
            Section 450.06(1) of Florida Statutes, without
            lawful justification and under circumstances
            not constituting excusable homicide or murder,
            contrary to the provisions of Sections
            782.07(1)&(3)   and    827.03(1)(e),   Florida
            Statutes.

Id.

      Detective H. Lanier of the Clay County Sheriff's Office

provided the Affidavit for Arrest Warrant:



      4
       Notably, Petitioner does not claim that he was convicted of
a non-existent crime. See Moore v. State, 924 So.2d 840, 841 (Fla.
2nd DCA) (per curiam) (holding conviction for a non-existent crime
is fundamental error that can be raised at anytime).
                              - 14 -
     Your affiant is a Detective with the Clay
County Sheriff's Office and has been so
employed for ten years.     On 8/13/2013, the
victim, a 14 year old minor, died as a direct
result of the gross and culpable negligence of
his employer, Jonathan Wilkes. Investigation
revealed the following incident occurred
within Clay County, Florida:

     The victim was a part time employee of
John Wilkes Tree Service, owned and managed by
Jonathan Wilkes. The victim's normal duties
consisted of moving fallen limbs and branches
from the ground to a trailer or truck bed. To
the knowledge of his family, the victim was
never to climb a tree.      On 8/13/2013 the
victim, witnessed by and with the consent of
and under the supervision of his employer, the
defendant, climbed a pine tree on the property
located at 4202 Scenic Drive, Middleburg.
Based on measurements taken at the scene, the
pine tree measured 71'1" in height.      Using
boot spikes, a climbing harness, and a power
chainsaw, the victim climbed approximately 68
feet up the tree and cut limbs that branched
off the trunk of the tree. He then cut 2'2"
off the top of the trunk, a process known as
"blocking."    The victim then climbed down
approximately 19' and began to "block" off a
16'1" portion of the trunk. Due to the weight
of a block that large, it began to fall prior
to anticipated, creating a spur 3'9" in length
and .75" in depth, which is consistent with
the approximate location of the victim's
climbing harness.   The victim wore climbing
harness. This climbing harness was severed,
causing the victim to fall to the hard packed
dirt driveway. The victim fell from the last
area the tree was being cut by the victim.
Simultaneous to the last tree cut and the
falling tree trunk the victim fell to the
ground. There was no evidence to confirm the
victim used a secondary safety harness that is
common practice in this occupation and may
have prevented the fall.     Clay County Fire
Rescue arrived on scene and transported the
victim to UF Health Shands Jacksonville via
Life Flight where he succumbed to his
traumatic injuries.      Medical examination

                   - 15 -
            revealed the victim died as a result of blunt
            force to his head and chest.

                  The defendant stated that although he
            knew the victim his entire life, he believed
            the victim to be 16 years of age, rather than
            14 years. Despite his belief that the victim
            was 16 years of old [sic], the defendant
            utilized him an employee in a hazardous
            occupation, violating Florida State Statute
            450.061/1d which restricts the employment of
            minors under the age of 18 years in a logging
            occupation. The defendant further ignored the
            restrictions of more Florida Child Labor Laws
            that are in place to prevent injuries or
            deaths to a child of 14 years.            Such
            violations include allowing a child of 14
            years    of  age   to  operate    power-driven
            machinery, including all power mowers and
            cutters (FSS 450.061/1a; as well as working on
            scaffolding, roofs, or ladders above 6 feet
            tall (FSS 450.061/2b).    The culmination of
            these violations results in the defendant's
            culpable negligence and the death of the
            victim.

Ex. C at 33 (paragraph spacing and indentation not in original).

     Petitioner     was       charged       with     one    count       of   aggravated

manslaughter of a child by culpable negligence under Fla. Stat. §

782.07(3), which provides: "[a] person who causes the death of any

person    under   the   age    of    18     by     culpable     negligence     under   §

827.03(2)(b) commits aggravated manslaughter of a child, a felony

of the first degree[.]"             Upon review, Fla. Stat. § 827.03(2)(b)

states:    "[a]   person      who   willfully        or    by   culpable     negligence

neglects   a   child    and    in    so    doing     causes     great    bodily   harm,

permanent disability, or permanent disfigurement to the child

commits a felony of the second degree[.]" The "neglect of a child"

is defined in Fla. Stat. 827.03(1)(e):

                                          - 16 -
          1. A caregiver's failure or omission to
          provide a child with the care, supervision,
          and services necessary to maintain the child's
          physical and mental health, including, but not
          limited   to,   food,   nutrition,   clothing,
          shelter, supervision, medicine, and medical
          services that a prudent person would consider
          essential for the well-being of the child; or

          2. A caregiver's failure to make a reasonable
          effort to protect a child from abuse, neglect,
          or exploitation by another person.

          Except as otherwise provided in this section,
          neglect of a child may be based on repeated
          conduct or on a single incident or omission
          that results in, or could reasonably be
          expected to result in, serious physical or
          mental injury, or a substantial risk of death,
          to a child.

     In essence,

                The elements of aggravated manslaughter
          of a child are (1) defendant caused the death
          of one under eighteen and (2) did so "by
          culpable negligence under § 827.03(3)."
          Section 827.03 criminalizes the willful or
          culpably negligent "neglect" of a child which
          causes great bodily harm to a child, making it
          a second degree felony. Such statute also
          criminalizes the willful or culpably negligent
          "neglect" of a child which does not cause
          great bodily harm, making it a third degree
          felony. Section 782.07(3), in effect, adds a
          third    "culpably   negligent"    charge   by
          criminalizing neglect which causes the death
          of the child, making it a first degree felony.
          Although    section   782.07(3)   incorporated
          section 827.03(3) in its definition, it does
          so only as said section relates to culpable
          negligence.

Koenig v. State, 757 So.2d 595, 596 (Fla. 5th DCA 2000).   See Hare

v. State, 114 So.3d 252, 254 (Fla. 5th DCA 2013) (to prove child

neglect, "the State is required to prove that the defendant acted


                             - 17 -
willfully or with culpable negligence in creating a situation or

allowing a dangerous condition to occur").

       Also of note, by statute in Florida:

            (1) No minor 15 years of age or younger,
            whether or not such person's disabilities of
            nonage have been removed by marriage or
            otherwise, shall be employed or permitted or
            suffered to work in any of the following
            occupations:

            (a) In connection with power-driven machinery,
            except power mowers with cutting blades 40
            inches or less.

            . . . .

            (d) Sawmills or logging operations.

Fla. Stat. § 450.061(1) (emphasis added).

       Petitioner pled guilty to the offense as charged.     Ex. C at

23-24; Ex. K at 52-63.   In ground one of the Petition, he contends

he was not a caregiver, and could not be in the class of persons

who could "neglect a child" pursuant to Fla. Stat. § 827.03(1)(e).

Petition at 5.

       Recently, this Court, in Ramos v. Sec'y, Fla. Dep't of Corr.,

No. 3:15-cv-904-J-34PDB, 2018 WL 1933701 (M.D. Fla. April 24,

2018), addressed a challenge to a judgment of conviction for

aggravated manslaughter of a child.      In Ramos, the state trial

court instructed the jury that the state had to prove two elements

beyond a reasonable doubt: that the victim was dead, and the death

was caused by the culpable negligence of the defendant.       Id. at

*10.   The trial court defined culpable negligence, instructing, in


                               - 18 -
order to find negligence to be culpable, "it must be gross and

flagrant."     Id.    The trial court continued:

             [c]ulpable negligence is a course of conduct
             showing reckless disregard of human life or of
             the safety of persons exposed to its dangers -
             to its dangerous effects, or such an entire
             want of care as to raise a presumption of a
             conscious indifference to consequences, or
             which shows wantonness or recklessness, or a
             grossly careless disregard for the safety and
             welfare of the public, or such an indifference
             to the rights of others as is equivalent to an
             intentional violation of such rights.

Id.

      The trial court instructed that the act or omission had to be

committed, "with an utter disregard for the safety of others." Id.

Finally,     the     trial    court    said,      "[c]ulpable    negligence   is

consciously doing an act or following a course of conduct that the

defendant must have known or reasonably should have known was

likely to cause death or great bodily injury."                Id.

      After these instructions, the trial court charged the jury

with finding whether the death of the child was caused by the

neglect of a caregiver.               Id.    The trial court instructed a

"caregiver" is a parent, adult household member, "or other person

responsible for a child's welfare."             Id.

      If   Petitioner        had   elected   to    go   to   trial,   comparable

instructions would have been given to a jury.                Petitioner employed

a fourteen-year-old, and had him working "[i]n connection with

power-driven machinery[,]" that was not a mower.                See Fla. Stat. §

450.061(1)(a).       With its prohibition of employment of young minors

                                       - 19 -
to   operate   dangerous   machinery,      the   Florida      legislature    has

considered the employment of the child "the act from which the

injury follows as the foreseeable consequence."                  Baldridge v.

Hatcher, 266 So.2d 112, 113 (Fla. 2nd DCA 1972) (finding the

legislature intended to protect minors from inherently dangerous

conduct).

      In short, the jury would be asked if the defendant's "conduct

met the element of causing the death of a minor."             Ramos v. Sec'y,

Fla. Dep't of Corr., NO. 18-12078-G, 2018 WL 6131829, at *1 (11th

Cir. Nov. 15, 2018).          Importantly, the jury would be asked to

decide whether the victim was a child and the defendant a caregiver

(a person responsible for the child's welfare).                See Pethtel v.

State, 177 So.3d 631, 634 (Fla. 2nd DCA 2015) (noting the jury's

special findings regarding same).

      Although culpable negligence is not defined in the relevant

statute, Fla. Stat. § 827.03(2)(b), the standard jury instruction

defines culpable negligence as including negligence that is gross

or flagrant, a course of conduct amounting to a reckless disregard

of human life, conduct evincing an "entire want of care as to raise

a presumption of a conscious indifference to consequences," and

wantonness or recklessness. Fla. Std. Jury Instr. (Crim) 7.7. See

Ibeagwa   v.   State,   141    So.3d     246,   247   (Fla.    1st   DCA   2014)

(summarizing    the   standard    jury    instruction    defining     culpable

negligence); Freeman v. State, 969 So.2d 473, 478 (Fla. 5th DCA

2007) (same).     Culpable negligence "is reserved for egregious

                                   - 20 -
acts[,]" those "evincing reckless disregard of human life or of the

safety of persons exposed to its dangerous effects."   Ibeagwa, 141

So.3d at 250 (Clark J., dissenting) (citations and quotations

omitted).    Although there is no intent to injure at issue, the

negligence is "committed with an utter disregard for the safety" of

the child.   Ristau v. State, 201 So.3d 1254, 1257 (Fla. 2nd DCA

2016).

     Although Petitioner contends he was not a caregiver, that

would necessarily be a question of fact for the jury (or the trial

court if the court were the fact-finder).     Based on the record

before the Court, it is quite apparent that the state had enough

evidence supporting the charge of aggravated manslaughter of a

child to bring the charge and to present evidence supporting that

charge to a jury.   The victim, a minor, died, Petitioner was the

authority figure/employer on the job site, and the death of the

child was tied to the actions of Petitioner, alleged neglect

through gross or flagrant culpable negligence.   As such, the Court

finds Petitioner's due process claim is due to be denied.

                          B.   Ground Two

     In his second ground, Petitioner raises a claim of        the

ineffective assistance of counsel for failure to file a motion to

dismiss the charge of aggravated manslaughter of a child. Petition

at 7.    Generally, Petitioner complains his attorney failed to

investigate the charges, depose the witnesses, and become familiar



                               - 21 -
with the facts and laws regarding the incident.       Id. at 9.    The

record belies this contention.

      At the plea proceeding, Petitioner's attorney, Assistant

Public Defender Mark Wright, announced the following:

                 Your Honor, this is Mr. Wilkes now
            present to my right, and at this time we're
            prepared to withdraw our previously entered
            plea of not guilty and enter a plea of guilty
            to the Court. I had an opportunity to discuss
            the Plea of Guilty form with Mr. Wilkes and to
            go over his questions.

                 And by way of a –- an explanation as to
            what's been done up to this point, Your Honor,
            we've completed depositions in the case; we
            did quite a bit of –- of research on, you
            know, the relevant issues in the case, and
            after discussing all options with Mr. Wilkes,
            he feels like this is in his best interest to
            go forward in this manner, so at this time I
            will tender the Plea of Guilty form.

Ex. K at 53-54.

      Thus, prior to the plea, depositions had been completed,

research had been conducted, and the attorney had discussed all of

the   options   with   Petitioner.   Additionally,   defense   counsel

discussed the plea form with Petitioner and went over any questions

with Petitioner.

      The sentencing transcript reveals the attorney was invested in

the case.    He said he was immediately troubled and "conflicted"

about the facts of the case.    Id. at 75.   He explained that on the

one hand it was a tragedy resulting in the death of a young boy,

but it was also the story of boys growing up on farms and working

in the countryside, doing hard and sometimes dangerous jobs.       Id.

                                - 22 -
at 75-77.      The attorney also demonstrated his dedication to

investigating the case by introducing a packet to the court

regarding    statistics   concerning   workplace   fatalities,   and   in

particular fatalities tied to logging operations and tree trimming.

Id. at 77.     He opined, "if Mr. Wilkes had not allowed Blake to

climb, we wouldn't be here today.      So he pled guilty."   Id. at 78.

     Petitioner raised a comparable claim to ground two of the

Petition in his Rule 3.850 motion as ground two.       Ex. C at 10-14.

The trial court denied relief.     Id. at 19-21.   The 1st DCA affirmed

per curiam.    Ex. N.

     In denying this ground, the trial court initially recognized

the two-pronged Strickland standard of review for the claims of

ineffective assistance of counsel, and addressed its application in

the context of guilty pleas, relying on Hill.        Ex. C at 19.      The

court pointed out the undisputed matters: Petitioner was the

employer; the minor fourteen-year-old victim was the employee; and,

the victim climbed a tree and was cutting limbs with a chainsaw

when he fell and died.       Id. at 20.    The court also referenced

relevant statutes and stated a motion to dismiss the charges would

have been denied.    Id. at 21.

     The 1st DCA affirmed the decision of the trial court without

opinion.    Ex. N.   Pursuant to Wilson, it is assumed the 1st DCA

adopted the reasoning of the trial court in denying the Rule 3.850

motion.     The state has not attempted to rebut this presumption.


                                  - 23 -
Deference under AEDPA should be given to the last adjudication on

the merits provided by the 1st DCA.

     The state court's decision is not inconsistent with Supreme

Court precedent, including Stickland and Hill.   The state court's

adjudication of this claim is not contrary to or an unreasonable

application of Strickland and Hill, or based on an unreasonable

determination of the facts.    As such, ground two is due to be

denied.

     Apparently, Petitioner is contending the negligent act of

hiring a fourteen year-old to work with power-driven machinery

would not have constituted culpable negligence, as it was simple

negligence, and he also asserts he was not a caregiver.    As noted

previously, if Petitioner elected to go to trial, the jury would

have had to make the decision as to whether Petitioner was a

caregiver (a person responsible for the child's welfare) and

whether the negligence included conduct that was gross or flagrant,

or a course of conduct amounting to a reckless disregard of human

life, or conduct evincing an entire want of care as to raise a

presumption of a conscious indifference to consequences, or even

wantonness or recklessness.

     At sentencing, the prosecutor expressed his dismay:

               The State's concern in this case is that
          Mr. Wilkes, for a few hundred dollars, sent a
          14-year old with a Chainsaw up a 70 foot tall
          tree. That tree was just less than 10 feet
          away from a power pole.

          . . . .
                              - 24 -
                  Yes.   He [Mr. Wilkes] was working that
             day or attempting to run a business. He had
             two other full-grown males working under his
             authority. Neither of them were sent up the
             tree. A 14-year old, in total violation of
             any law and common sense, was sent up a tree
             with a Chainsaw.

             . . . .

                  And it's not –- I recognize driving farm
             vehicles can be dangerous, but sending someone
             up a 70-foot tree with a Chainsaw should just
             send shivers down anybody's spine –- parents,
             any passerby –- what's going on here?

                  It's that –- you know, it's dangerous
             enough   to   send   a   totally   experienced
             individual up a tree, which would've been Mr.
             Wilkes because apparently he's the one that
             normally goes up the tree, but he had a broken
             arm or something wrong with his arm.        He
             couldn't climb the tree. That's why for a few
             hundred dollars, he was willing to expose a
             14-year old to death, which was the ultimate
             result.

Id. 79-81.

     Certainly, there was more at play here than simply hiring a

fourteen-year-old to work with power-driven machinery.        The state

was prepared to show that Petitioner, the employer and authority on

site, had a minor, albeit while wearing boot spikes and a climbing

harness, climb a 70 foot tall tree, with a chainsaw, and try to

block off a portion of the tree.        Ultimately, the question is

whether this was a gross and flagrant violation of a duty of care.5

      5
        The Court recognizes that in many jurisdictions, a civil
action would have been brought for monetary damages against
Petitioner as the employer. See Baldridge, 266 So.2d at 112 (minor
employee brought an action against operator of garbage disposal
service for injuries the minor sustained while operating the
                             - 25 -
Again, the showing of neglect may be based on a single incident or

omission that results in, or could reasonably be expected to result

in, serious physical or mental injury, or a substantial risk of

death. As poignantly noted by Petitioner's counsel, "if Mr. Wilkes

had not allowed Blake to climb, we wouldn't be here today."        Ex. K

at 78.

     With respect to the claim that defense counsel's performance

was rendered deficient for failing to file a motion to dismiss the

charge, the Court concludes defense counsel was not ineffective for

failing to file a motion sure to be denied.      "Defense counsel, of

course,   need    not   make   meritless   motions   or   lodge   futile

objections."     Brewster v. Hetzel, 2019 WL 272835, at *10 (citing

Meders, 900 F.3d at 1349).        As such, Petitioner has failed to

demonstrate counsel performed deficiently.           As Petitioner has

failed to satisfy the first prong of Strickland, the Court need not

address the prejudice prong.     Brewster v. Hetzel, 2019 WL 272835,

at *6 (citation and quotation omitted).       Ground two is due to be

denied.




garbage truck compressor, with the court finding violation of the
statute forbidding employment of the minor negligence per se).
However, as noted by the trial court, the prosecuting authority for
Clay County elected to file criminal charges against Petitioner in
response to the tragic death of the victim. Ex. K at 72.


                                 - 26 -
                 C.   Grounds Three, Four, and Six

     In his third, fourth and sixth grounds for habeas relief,

Petitioner raises claims of ineffective assistance of counsel for

failure to inform Petitioner of the defenses to the charge before

Petitioner entered his plea, for failure to object to the inclusion

of sentencing points for causing the death of the victim, and for

failure to file a motion in limine.      Petition at 10, 14, 20.

Respondents contend Petitioner did not exhaust these claims in the

state court system and he has procedurally defaulted these grounds.

Response at 20-26, 32-33.

     Since the question of exhaustion has been raised, this Court

must ask whether Petitioner's claims were fairly raised in the

state court proceedings:

               Before seeking § 2254 habeas relief in
          federal court, a petitioner must exhaust all
          state court remedies available for challenging
          his conviction. See 28 U.S.C. § 2254(b), (c).
          For a federal claim to be exhausted, the
          petitioner must have "fairly presented [it] to
          the state courts." McNair v. Campbell, 416
          F.3d 1291, 1302 (11th Cir. 2005). The Supreme
          Court has suggested that a litigant could do
          so by including in his claim before the state
          appellate court "the federal source of law on
          which he relies or a case deciding such a
          claim on federal grounds, or by simply
          labeling the claim 'federal.'" Baldwin v.
          Reese, 541 U.S. 27, 32, 124 S.Ct. 1347, 158
          L.Ed.2d 64 (2004). The Court's guidance in
          Baldwin "must be applied with common sense and
          in light of the purpose underlying the
          exhaustion requirement"—namely, giving the
          state courts "a meaningful opportunity" to
          address the federal claim. McNair, 416 F.3d at
          1302. Thus, a petitioner could not satisfy the
          exhaustion requirement merely by presenting
                              - 27 -
          the state court with "all the facts necessary
          to support the claim," or by making a
          "somewhat similar state-law claim." Kelley,
          377 F.3d at 1343–44. Rather, he must make his
          claims in a manner that provides the state
          courts   with  "the   opportunity  to   apply
          controlling legal principles to the facts
          bearing upon (his) [federal] constitutional
          claim." Id. at 1344 (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

     The doctrine of procedural default requires the following:

               Federal habeas courts reviewing the
          constitutionality of a state prisoner's
          conviction and sentence are guided by rules
          designed to ensure that state-court judgments
          are   accorded   the   finality  and   respect
          necessary to preserve the integrity of legal
          proceedings within our system of federalism.
          These rules include the doctrine of procedural
          default, under which a federal court will not
          review the merits of claims, including
          constitutional claims, that a state court
          declined to hear because the prisoner failed
          to abide by a state procedural rule. See,
          e.g., Coleman, supra, at 747–748, 111 S.Ct.
          2546; Sykes, supra, at 84–85, 97 S.Ct. 2497. A
          state court's invocation of a procedural rule
          to deny a prisoner's claims precludes federal
          review of the claims if, among other
          requisites, the state procedural rule is a
          nonfederal ground adequate to support the
          judgment and the rule is firmly established
          and consistently followed. See, e.g., Walker
          v. Martin, 562 U.S. ––––, ––––, 131 S.Ct.
          1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard
          v. Kindler, 558 U.S. ––––, ––––, 130 S.Ct.
          612, 617–618, 175 L.Ed.2d 417 (2009). The
          doctrine barring procedurally defaulted claims
          from being heard is not without exceptions. A
          prisoner may obtain federal review of a
          defaulted claim by showing cause for the
          default and prejudice from a violation of
          federal law. See Coleman, 501 U.S., at 750,
          111 S.Ct. 2546.
                               - 28 -
Martinez v. Ryan, 566 U.S. at 9-10.

     A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

U.S. 509 (1982). A procedural default arises "when 'the petitioner

fails to raise the [federal] claim in state court and it is clear

from state law that any future attempts at exhaustion would be

futile.'"    Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9

(11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304

(11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010). Here, it is

clear that any future attempts at exhaustion would be futile as

they would be barred.

     There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice from

a violation of federal law."         Martinez, 566 U.S. at 10 (citing

Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                  If cause is

established, a petitioner is required to demonstrate prejudice. In

order to demonstrate prejudice, a petitioner must show "that there

is at least a reasonable probability that the result of the

proceeding   would   have   been   different      had   the    constitutional

violation    not   occurred."      Owen,    568    F.3d   at    908.     More

particularly, to demonstrate cause, a petitioner must show that

some objective factor external to the defense impeded his effort to

                                   - 29 -
properly raise the claim in state court.           Wright v. Hopper, 169

F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999).

     After a thorough review of the record before the Court, the

Court concludes Petitioner failed to exhaust these claims in the

state courts.    It is clear from state law that any future attempts

at exhaustion of these grounds would be futile.             As such, he has

procedurally    defaulted    grounds   three,    four,    and   six   claiming

ineffective assistance of counsel.

     In his Reply, Petitioner submits this procedural default

should be excused because he meets the narrow exception under

Martinez.    Reply at 19-20, 23, 29.            In order to overcome his

default,    Petitioner      must   demonstrate     that     the   underlying

ineffectiveness claims are substantial. Indeed, "[t]o overcome the

default, a prisoner must also demonstrate that the underlying

ineffective-assistance-of-trial-counsel claim is a substantial one,

which is to say that the prisoner must demonstrate that the claim

has some merit."    Martinez, 566 U.S. at 14 (citation omitted).

     As discussed in the alternative merits analysis that follows,

the ineffectiveness claims raised in grounds three, four, and six

lack any merit.    Therefore, Petitioner has not shown that he can

satisfy an exception to the bar.       A discussion follows.

     In ground three of the Petition, Petitioner claims his counsel

was ineffective for failure to inform Petitioner of the defenses to

the charge before Petitioner entered his plea.            Respondents assert

the claim raised in ground three is not a substantial one because
                              - 30 -
Petitioner's         contention   that    his     actions      did   not    amount   to

aggravated manslaughter of a child is without merit.                       Response at

23.   The state relies on its argument presented in response to

grounds one and two of the Petition.               Id.

      As noted previously by the Court, a rational trier of fact

could have found the essential elements of the crime of aggravated

manslaughter of a child beyond a reasonable doubt.                   Petitioner, as

the   employer       and   authority     figure   on     the   job   site    could   be

considered the person responsible for the child's welfare, and

Petitioner's conduct could be perceived as a course of conduct

amounting to a reckless disregard of human life and a gross and

flagrant violation of a duty of care.

      The record also demonstrates Petitioner signed the Plea of

Guilty form.         It states, in pertinent part,

               I hereby enter my plea of guilty because I am
               guilty. Before entering such plea of guilty,
               I was advised of the nature of all the charges
               against me, the statutory offenses included
               within such charges, the range of maximum
               allowable punishments for each charge, all the
               possible defenses to each charge, and all
               circumstances in mitigation of such charges.
               I have been advised of all other facts
               essential to a full and complete understanding
               of all offenses with which I have been
               charged, and of all offenses to which I am
               entering this plea. I have been advised of
               all direct consequences of the sentence to be
               imposed.

Ex.   C   at    23    (emphasis   added).         Under    the   section      entitled

Consultation with Attorney, it further states, "[w]e have fully


                                       - 31 -
discussed all aspects of this case, including all possible defense

to all charges[.]"    Id.

     At the inception of the plea proceeding, defense counsel

informed the court that quite a bit of research had been done

concerning the relevant issues in the case, and all options had

been discussed with Petitioner.      Ex. K at 53.   Petitioner elected

to plead straight up to the court, concluding it was in his best

interest.    Id.   Petitioner confirmed that he believed the plea of

guilty was in his best interest.     Id. at 61-62.

     The court advised Petitioner:

                 But as far as the trial goes when you
            plead guilty you give –- you give up the right
            to the trial and everything that goes with it.
            You give up your right to any preliminary
            motions that could be filed by your attorney.
            You give up the right to remain silent and you
            give up the right to appeal as long as you're
            not sentenced in some illegal fashion.

                 Now, all that's on the blue Plea of
            Guilty form; did you and Mr. Wright read over
            the form in detail?

Id. at 60-61. Petitioner responded in the affirmative. Id. at 61.

     Solemn declarations in open court carry a strong presumption

of verity.    Notably, Petitioner expressed complete satisfaction

with his counsel at the plea proceeding and confirmed no questions

remained unanswered.    Id. at 61.

     The Court is not convinced that ground three has some merit.

As such, Petitioner has failed to show that he falls within the

narrow parameters of the ruling in Martinez, in which the Supreme

                                - 32 -
Court recognized a narrow exception for ineffective assistance of

counsel/absence     of     counsel       at     initial-review         collateral

proceedings.   Since Petitioner has failed to demonstrate that the

underlying ineffective assistance of counsel claim is a substantial

one, he does not fall within this narrow exception.                Thus, he has

failed to establish cause for the procedural default of his claim

of ineffective assistance of trial counsel raised in ground three

of the Petition.

      In ground four of the Petition, Petitioner claims his counsel

was   ineffective   for    failure   to       object    to   the   inclusion   of

sentencing points for causing the death of the victim. Petition at

14.   Respondents submit the claim raised in ground four is not a

substantial one because the trial court denied the claim raised in

Petitioner's Motion to Correct Illegal Sentence that the 120 points

for victim injury were improperly assessed. Respondents argue that

the attorney's performance could not be found deficient for failing

to raise a contention sure to be denied.               Response at 27.

      Upon review, Petitioner did file a Motion to Correct Illegal

Sentence   contending     120   victim    injury       points   were   improperly

assessed against him.      Ex. O.    The trial court denied the motion,

finding it to be without merit.          Ex. P.

      The Court is not convinced that ground four has some merit as

the claim was soundly rejected by the trial court.                      As such,

Petitioner has failed to show that he falls within the narrow

parameters of the ruling in Martinez, in which the Supreme Court
                             - 33 -
recognized   a   narrow   exception   for   ineffective   assistance   of

counsel/absence      of   counsel     at    initial-review     collateral

proceedings.     Since Petitioner has failed to demonstrate that the

underlying ineffective assistance of counsel claim is a substantial

one, he does not fall within this narrow exception.          Thus, he has

failed to establish cause for the procedural default of his claim

of ineffective assistance of trial counsel raised in ground four of

the Petition.

     In ground six of the Petition, Petitioner claims his counsel

was ineffective for failure to file a motion in limine to prohibit

the introduction of evidence that Petitioner violated Florida child

labor laws and to prevent the state from arguing Petitioner's

violation of such laws constitutes culpable negligence.         Petition

at 20.   Respondents counter this argument, contending the issue

raised in ground six is not a substantial one because a motion in

limine would have been denied because the state law violations were

inextricably     intertwined   with   the   case   against    Petitioner.

Response at 35-36.

     Violation of the statute forbidding employment of a minor in

connection with power driven machinery is negligence per se and not

mere evidence of negligence, Baldridge, 266 So.2d at 112, but

negligence per se does not equate with actionable negligence.

Bryant v. Jax Liquors, 352 So.2d 542, 544 (Fla. 1st DCA 1977)

(victim must be a protected member who suffered an injury of the


                                 - 34 -
type the statute was designed to prevent, and must show the

violation of the statute was the proximate cause of injury), cert.

denied, 365 So.2d 710 (Fla. 1978).

     In order to prove aggravated manslaughter of a child, the

state must prove culpable negligence. Here, the state was prepared

to show Petitioner, the employer and decision-maker on the job

site, permitted, authorized, or directed a minor, albeit while the

minor was wearing boot spikes and a climbing harness, to climb a 70

foot tall tree while wielding a chainsaw, to block off a portion of

the tree. The state contended Petitioner's directive to the victim

to undertake this task, or authorization of same, amounted to a

gross and flagrant violation of a duty of care, even though the

victim was wearing boot spikes and a harness. The state maintained

Petitioner's actions of directing or authorizing the child to climb

and top off or block a mature pine tree with a power saw at such a

height and in such a manner as to endanger the child, ultimately

resulting in the death of the minor, amounted to aggravated

manslaughter of a child.

     As   noted   by   Respondents,   the   allegation   that   Petitioner

directed or authorized the minor to climb the tree with a power saw

in violation of the statute prohibiting employment of minors in

hazardous occupations was inextricably intertwined in the case

against Petitioner because the case not only concerned the minor's

use of power-driven machinery in his job, a statutory violation, it


                                 - 35 -
also concerned the hazardous job of climbing a mature tree and

using a power-driven saw to attempt to top off or block the tree.

The court is not convinced that defense counsel's performance fell

below an objective standard of reasonableness by failing to file a

motion in limine under the circumstances presented.                      The record

shows that the state was prepared to prove the culmination of the

events,   which     started    with     Petitioner      hiring    a    minor   in   an

occupation     in    connection       with        power-driven    machinery,        and

ultimately resulted in the death of the minor when Petitioner

permitted, authorized or directed the minor to climb the tree and

perform the task to top off or block the tree.

     The Court is not convinced that ground six has some merit. As

such, Petitioner has failed to show that he falls within the narrow

parameters of the ruling in Martinez, in which the Supreme Court

recognized   a      narrow   exception       for    ineffective       assistance     of

counsel/absence        of     counsel        at     initial-review       collateral

proceedings.      Since Petitioner has failed to demonstrate that the

underlying ineffective assistance of counsel claim is a substantial

one, he does not fall within this narrow exception.                    Thus, he has

failed to establish cause for the procedural default of his claim

of ineffective assistance of trial counsel raised in ground six of

the Petition.

     In conclusion, the Court finds grounds three, four, and six

are unexhausted and procedurally defaulted.               Petitioner has failed


                                      - 36 -
to show cause and prejudice or that a fundamental miscarriage of

justice will result if the Court does not reach the merits of these

claims.     Petitioner's procedural default should not be excused

pursuant to the narrow exception set forth in Martinez. Petitioner

has   failed   to   demonstrate     that     the   underlying     ineffective

assistance of counsel claims are substantial ones.              Consequently,

Petitioner has failed to establish cause for the procedural default

of his claims of ineffective assistance of counsel raised in

grounds three, four, and six.

      Alternatively,    even      assuming     these   grounds      are     not

procedurally barred, Petitioner is not entitled to habeas relief

based on grounds three, four, and six.         He has failed to carry his

burden of showing that counsel's representation fell outside the

wide range of reasonably professional assistance.               Even assuming

deficient    performance    by    counsel,    Petitioner   has     not    shown

resulting prejudice.       There is not a reasonable probability that

the outcome of the case would have been different if trial counsel

had taken the actions, made the objections, and filed the motions

suggested by Petitioner.         Defense counsel's performance did not

fall below an objective standard of reasonableness prejudicing the

defense.

                             D.    Ground Five

      In his fifth ground for habeas relief, Petitioner claims the

trial court committed fundamental error for imposing victim-injury


                                   - 37 -
points without a finding by a jury that the victim's death was the

direct    result     of   Petitioner's       criminal     actions.        Respondents

concede that Petitioner exhausted this claim by raising it in his

motion to correct illegal sentence.                Response at 28.

        The   record      demonstrates       the     following.      At    the    plea

proceeding, the trial court informed Petitioner he faced a minimum

sentence of thirteen years and eight months, and a maximum sentence

of thirty years.             Ex. N at 54, 58-59.            By pleading guilty,

Petitioner gave up the right to have a jury determination that the

victim's death was the direct result of Petitioner's criminal

actions.6     See Response at 29.

        Petitioner's Criminal Punishment Code Scoresheet reflects a

score    of   116    points    for     the   first    degree   felony     offense     of

aggravated manslaughter of a child.                  Ex. O, Scoresheet.      It also

shows 120 victim injury points for the death of the victim.                           Id.

Petitioner received additional points for a prior record and a

legal status violation.          Id.

        The trial court sentenced Petitioner to a sentence of fifteen

years, Ex. C at 28-30, a sentence well below the statutory maximum.

Gisi v. State, 848 So.2d 1278, 1282 (Fla. 2nd DCA 2003) (if the

addition      of    victim    injury    points     causes   the   sentence       to   be



    6
      Here, the victim injury points did not increase the sentence
beyond the statutory maximum, a fact which would have to be
submitted to a jury pursuant to Apprendi v. New Jersey, 530 U.S.
466 (2000).

                                         - 38 -
increased beyond the statutory maximum, the facts must be submitted

to a jury).

     Petitioner exhausted his claim by raising it in a post

conviction motion to correct illegal sentence.             The trial court

denied relief, finding the claim without merit:

                In the Motion, Defendant challenges the
           inclusion of 120 points for victim injury on
           his   sentencing   scoresheet.     (Ex.   D.)
           Defendant argues the additional points were
           imposed in error because the evidence did not
           show that Defendant directly caused the
           victim's death.

                Defendant's claim is without merit.
           Defendant pled to and was convicted of
           Aggravated Manslaughter of a Child and the
           child died as a result of Defendant's actions.
           (Ex. E.) There is no apparent error in the
           assessment of the victim injury points on the
           fact of the record.

Ex. P at 1-2.

     The   last   state   court    to   decide   this   claim   provided   an

explanation for its merits-based decision in a reasoned opinion;

therefore, this Court must simply review the reasons given by the

state court and defer to those reasons, if they are reasonable.

Here, the state court found Petitioner pled to the offense of

aggravated manslaughter of a child.              As such, Petitioner pled

guilty and admitted causation resulting in the death of the minor.

The state court also found no apparent error in the assessment of

the victim injury points.         This Court must defer to the reasons

provided by the state court as they are reasonable.


                                   - 39 -
        Petitioner is not entitled to habeas relief on this ground

because the state court's decision was not contrary to clearly

established     federal   law,   did   not   involve    an    unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts.               Alternatively,

Petitioner is not entitled to relief on this claim. He pled guilty

and gave up his right to a jury determination as to causation.

Furthermore, his fifteen-year sentence was well within statutory

maximum of thirty years.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.7          Because this Court


    7
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                 - 40 -
has   determined   that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.       Such termination shall serve as a denial of

the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 7th day of

February, 2019.




sa 2/5
c:
Jonathan Harves Wilkes
Counsel of Record




                                  - 41 -
